—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered May 29, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 7 to 14 years, unanimously affirmed.
The evidence that the area where the defendant was arrested was drug prone and that a Tactical Narcotics Team was deployed there because of community complaints was properly admitted as useful background explaining police presence and conduct (see, People v Kelsey, 194 AD2d 248, 252); nor was defendant deprived of his right to choose whether to testify by the court’s instructions during voir dire concerning the evaluation of evidence of prior crimes committed by a testifying defendant, which, in context, were couched hypothetically, and properly instructed that such evidence was limited to the issue of credibility. We perceive no abuse of sentencing discretion. Defendant’s remaining arguments are unpreserved for appellate review as a matter of law, and we decline to review them in the interest of justice. Concur—Rubin, J. P., Ross, Nardelli, Williams and Tom, JJ.